  Case 3:19-cr-30127-RAL Document 1 Filed 09/10/19 Page 1 of 2 PageID #: 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                  CENTRAL DIVISION




  UNITED STATES OF AMERICA,

                     Plaintiff,            REDACTED INDICTMENT


        vs.                                CONSPIRACY TO DISTRIBUTE A
                                           CONTROLLED SUBSTANCE
  ADAM MICHAEL TANNER,
                                           21 U.S.C. §§ 846, 841(a)(1), and
                     Defendant.            841(b)(1)(A)



      The Grand Jury charges:

      Beginning at a time unknown to the Grand Jury but no later than on or

about the 1st day of March, 2018, and continuing to on or about the date of this

Indictment, in the District of South Dakota and elsewhere, Defendant, Adam

Michael Tanner, did       knowingly and      intentionally, combine, conspire,

confederate, and agree with persons known and unknown to the Grand Jury, to

knowingly and intentionally distribute and possess with intent to distribute 500

grams or more of a mixture or substance containing a detectable amoimt of

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.

§§ 846, 841(a)(1), and 841(b)(1)(A).

                                            A TRUE BILL:




                                               NAME REDACTED
                                            Foreperson
  Case 3:19-cr-30127-RAL Document 1 Filed 09/10/19 Page 2 of 2 PageID #: 2




RONALD A. PARSONS, JR.
United States Attorney



By:
